 
 
I 
111th CONGRESS
1st Session
H. R. 2500 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2009 
Mr. Pitts (for himself, Mr. Michaud, and Mr. Wittman) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow nontaxable employer matching contributions to section 529 college savings plans. 
 
 
1.Short titleThis Act may be cited as the Help Kids Save for College Act of 2009. 
2.Nontaxable employer matching contributions to section 529 college savings plans 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139C the following new section: 
 
139D.Employer matching contributions to section 529 college savings plans 
(a)ExclusionGross income of an employee does not include amounts paid during the taxable year by the employer to a qualified tuition program for the benefit of a designated beneficiary if such amounts are paid pursuant to a college savings assistance program. 
(b)LimitationThe amount excluded from the gross income of an employee under subsection (a) for any taxable year with respect to each designated beneficiary shall not exceed the lesser of— 
(1)$1,000, or 
(2)the amount paid by the employee during such year to such program for the benefit of such beneficiary. 
(c)College savings assistance programFor purposes of this section, a college savings assistance program is a separate written plan of an employer for the exclusive benefit of such employer's employees— 
(1)under which the employer makes payments to qualfied tuition programs for the benefit of designated beneficiaries, and 
(2)which meets requirements similar to the requirements of paragraphs (2), (3), (5), and (6) of section 127(b). 
(d)DefinitionsFor purposes of this section, terms used is this section which are also used in section 529 shall have the respective meanings given such terms by section 529.. 
(b)Clerical amendmentThe table of sections for such part III is amended by inserting after the item relating to section 139C the following new item: 
 
 
Sec. 139D. Employer matching contributions to section 529 college savings plans..  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
